DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0086048 (Brown et al hereinafter Brown) and US 5,474,840 (Landin).

Regarding claim 1, Brown discloses a loudspeaker (figs. 1A, 1B, 4A, 4B) comprising: a first elastic panel (fig. 1B, not numbered a panel between item 123 and item 116); a second elastic panel (fig. 1B, item 121); a first layer (fig. 1B, polymer interlayer 123) affixed between the first elastic panel and the second elastic panel to form a combined panel; and at least one force actuator (fig. 4A, 4B, items 410a-410d, para. 52) located at a surface of the first elastic panel; and wherein, in response to an input signal, the at least one force actuator is driven to induce a bending motion in the combined panel to generate sound (abstract, para. 6-8, 51, 52, 54). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known viscoelastic material by Landin in Brown in order to dampen the vibrations (Landin: abstract, fig. 3 items 30 and 32, col. 4 lines 21-46).
Regarding claims 4 and 19, Landin also shows wherein the combined panel comprises N elastic panels and N-1 layers of viscoelastic materials, where N is a natural number, and wherein the N elastic panels and the N-1 layers are arranged to be alternating (fig. 
Brown does not explicitly disclose a first layer of a first viscoelastic material affixed between the first elastic panel and the second elastic panel to form a combined panel.  However, Brown does not limit to a specific polymer material (para. 45) and does teach “additional impact absorbing mechanisms such as, but not limited to, grommets and absorption pads (e.g., rubbers, silicones, elastic polymers, viscoelastic materials, and the like). These absorption mechanisms or pads can be positioned at supports and other impact absorbing points of contact improve the break resistance of the panel system. Sorbothane, polynorbornene, noene, astro-sorb, memory foam, and neoprene 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known viscoelastic material by Landin in Brown in order to dampen the vibrations (Landin: abstract, fig. 3 items 30 and 32, col. 4 lines 21-46).

Allowable Subject Matter
Claims 2, 3, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; because the prior art of record fails to teach the limitation of claim 2 “wherein the viscoelastic material is positioned in a prescribed sub region of the first elastic panel to dampen the response of a specific bending mode of the combined panel.” and the limitation of claim 17 “wherein the viscoelastic material is positioned in a prescribed sub region of the first elastic panel to dampen the response of a specific bending mode of the combined pane. ”. Therefore, the prior art teachings are neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. The applicant argues, first argument, that “There is neither reason nor motivation in Brown to select a viscoelastic material as an acoustic dampening material. To the contrary, Brown only mentions viscoelastic materials in passing in reference to the absorption of impacts upon panels. Landin fails to cure the deficiency of Brown. 
The Office Action argues that "Landin teaches a method for vibrationally damping an article that is subject to resonant vibrations including a viscoelastic material layer." See Office Action, p. 4.  However, Applicant respectfully submits that the circumstance of dampening "resonant vibrations" is fundamentally different from the circumstance found in the present claims; in the present claims circumstance vibrations are introduced into an elastic panel by intentional design through a force actuator. By contrast, resonant vibrations in Landin are not introduced by design, instead they are unwanted. In the case of resonant vibrations in Landin, the aim is to reduce the level of resonant vibration to the lowest possible level, if indeed not to eliminate such vibrations altogether. Thus, in Landin, "viscoelastic vibration damping materials . . . have improved stiffness and damp over a broad temperature range." Landin, col. 11, 11. 21-25. These are highly desirable traits if the aim is to eliminate unwanted resonant vibrations, but in the present claims, to the contrary, acoustic vibrations of the elastic panels is desired so that they can function as a flat panel loudspeaker.” ; and second argument, that8 “Neither Brown nor Landin address the present problem of multiple bending modes being produced by force actuators in a flat panel loudspeaker resulting in high variability in frequency Brown nor Landin teach or suggest that viscoelastic materials can be used as a suitable dampener for such multiple bending modes in a manner as in the present claims. There is also no reason or motivation why one of ordinary skill in the art would look to Brown or Landin, given that the former only teaches the use of viscoelastic materials as absorption pads for impacts, while the latter teaches viscoelastic materials for improving stiffness and the elimination of unwanted resonant vibrations.”.
Regarding the first argument, the examiner respectfully disagrees, Brown does not limit to a specific polymer material (para. 45) and does teach “additional impact absorbing mechanisms such as, but not limited to, grommets and absorption pads (e.g., rubbers, silicones, elastic polymers, viscoelastic materials, and the like). These absorption mechanisms or pads can be positioned at supports and other impact absorbing points of contact improve the break resistance of the panel system. Sorbothane, polynorbornene, noene, astro-sorb, memory foam, and neoprene are some but not all examples of viscoelastic materials. Shear thickening materials in which viscosity increases with the rate of shear strain may also be used at strategic points to stiffen the structure during impact events” (para. 66). Moreover, a viscoelastic material is well known in the art. For instance, in the related art, Landin teaches a method for vibrationally damping an article that is subject to resonant vibrations including a viscoelastic material layer (abstract, fig. 3 items 30 and 32, col. 4 lines 21-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the well-known viscoelastic material 
Regarding the second argument, the examiner agrees. However, the second argument is not in the independent claims 1 and 16. Therefore, this case is not in condition for allowance.  Please see the allowable subject matter above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699